DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species 1 in the reply filed on October 27, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant stated that claims 1 – 5 and 7 – 10 read on the elected species. However, upon further consideration, it was found by the examiner that the features claimed in claim 10 such as “bottom wall” and “inner peripheral wall” belong the non-elected species (fig. 7) in view of disclosure in ¶75 of the pg pub of the instant application. 
Claims 6, 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 5 and 7 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an end surface facing the one axial side of the flange portion” in lines 18-19. It is unclear as to whether the claimed end surface is same or different from “an end surface facing one axial side of the flange portion” claimed in line 12 of the claim. For examination purposes, it is interpreted as --the end surface facing the one axial side of the flange portion--.
Claim 1 recites the limitation “the end surface” in last line. It is unclear as to whether this claimed end surface is same or different from “an end surface facing one axial side of the flange portion” claimed in line 12 of the claim. For examination purposes, it is interpreted to be the same.
Claim 1 recites the limitation “the other axial side” in last line. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “toward the first central axis of the inter-axis direction” in lines 2-7. It is unclear as to what applicant means by the phrase “the first central axis of the inter-axis direction”. It is suggested to amend the above limitation as --toward the first central axis in the inter-axis direction--.
Claim 7 recites the limitation “an end surface facing one axial side of the flange portion” in lines 5-6. It is unclear as to whether the claimed end surface is same or different from “an end surface facing one axial side of the flange portion” claimed 
Claim 7 recites the limitation “an axial direction” in lines 9-10. It is unclear as to whether this claimed axial direction is same or different from “an axial direction” claimed in lines 6-7 of claim 1. For examination purposes, it is interpreted to be the same.
Claim 7 and claim 9 recite the limitation “one axial side” in last 2nd line and last two lines respectively. It is unclear as to whether this claimed side is same or different from “one axial side” claimed in line 15 of claim 1. For examination purposes, it is interpreted to be the same.
Claims 2 – 5 and 7 – 9 are rejected for being dependent on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 – 4 and 7 – 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chikaoka Takayuki (JP 2013199848 – herein after Chikaoka).
In reference to claim 1, Chikaoka discloses an electric pump device (1), comprising (see disclosed figures): 
a motor (3) having a shaft (30) extending along a first central axis (see fig. A below: labelled “1st”); 
a pump portion (2) driven by the motor; and 
a housing (4) for housing the motor and the pump portion, 
wherein the housing comprises: 
a housing body portion (40+42) which has a bottomed tube shape and extends in an axial direction (in horizontal direction), 
a flange portion (43) which expands radially outward from an outer peripheral surface of the housing body portion (extends from portion 42), 
a seal portion (104) which has a ring shape (in view of fig. 2) extending in a circumferential direction and is arranged at a corner portion (see fig. A below: labelled “c1”) in which the outer peripheral surface of the housing body portion and an end surface (labelled “s1” in fig. A below) facing one axial side (left side) of the flange portion (43) are connected, and 
a projection portion (45) extending from a bottom portion (i.e. left portion in view of fig. 1) of the housing body portion (40+42) toward one axial side (towards left side);
a second central axis (see fig. A below: labelled “2nd”) of the projection portion is arranged at a position shifted in a radial direction (being a vertical direction) from the first central axis; 
the flange portion (43) has positioning portions (portions through which fasteners pass: labelled “r1” in fig. A below + fasteners) on an end surface facing the one axial side of the flange portion (see 112b above for interpretation: end surface being “s1” as seen in fig. A below); and 
have a convex shape projected from the end surface facing the one axial side of the flange portion toward the one axial side (condition A) or a hole shape (circular shape) recessed from the end surface toward the other axial side (condition B) [condition B is met: positioning portions are hole(s) shape that are recessed from the end surface labelled “s1” towards the axial side in right direction or right axial side].

    PNG
    media_image1.png
    955
    849
    media_image1.png
    Greyscale

Fig. A: Edited fig. 1 of Chikaoka to show claim interpretation.
In reference to claim 2, Chikaoka discloses the electric pump device, wherein 
when the housing (4) is viewed from the axial direction (horizontal direction), a direction (labelled “d1” in fig. A above) along which a virtual straight line (labelled “sl” in fig. A above) passing through the first central axis and the second central axis extends is defined as an inter-axis direction; and 
the positioning portions are arranged closer to a direction (labelled “d2” in fig. A above) from the second central axis toward the first central axis of the inter-axis direction than the projection portion (45).
In reference to claim 3, Chikaoka discloses the electric pump device, wherein (in view of figs. 1, 2 and fig. A above) two positioning portions (“p1” & “p2”) are arranged in the flange portion (43).
In reference to claim 4, Chikaoka discloses the electric pump device, wherein (in fig. B below)
the two positioning portions are a first positioning portion (labeled “p1”) and a second positioning portion (labelled “p2”); 
when the housing is viewed from the axial direction, 
two tangent lines which pass through a third central axis (labelled “3rd”) of the first positioning portion and are tangent to the outer peripheral surface of the projection portion are a first tangent line (labelled “t1” in fig. B below) and a second tangent line (labelled “t2” in fig. B below); 
a normal line of the first tangent line which passes through a first tangent point being a tangent point of the outer peripheral surface of the projection portion and the first tangent line and extends from the first tangent line toward a first normal line (labelled “N1” in fig. B below); 
a normal line of the second tangent line which passes through a second tangent point being a tangent point of the outer peripheral surface of the projection portion and the second tangent line and extends from the second tangent line toward a direction opposite to the second central axis is a second normal line (labelled “N2” in fig. B below); 
the direction along which the virtual straight line (“sl” in fig. A above) passing through the first central axis (“1st”) and the second central axis (“2nd”) extends is defined as the inter-axis direction; and 
the second positioning portion (“p2”) is arranged (in view of figs. A and B) closer (when viewed in horizontal frame of reference) to a direction (this direction being opposite to shown “d2”) from the first central axis toward the second central axis of the inter-axis direction than the first normal line and the second normal line.

    PNG
    media_image2.png
    528
    482
    media_image2.png
    Greyscale

Fig. B: Edited fig. 2 of Chikaoka to show claim interpretation.
In reference to claim 7, Chikaoka discloses a mounting structure of electric pump, comprising: 
the electric pump device (1) according to claim 1; and 
a mounted object (100) to which the electric pump device is mounted, wherein the mounted object (100) comprises: 
a mounting surface (labelled “ms” in fig. A above) facing the other axial side (right axial side) and in contact with an end surface facing one axial side of the flange portion; 
a recess (101) which is recessed from the mounting surface toward one axial side and into which the housing body portion (40+42) is inserted; 
an in-port (102) which opens in a bottom surface of the recess (left surface of the recess 101) and extends in an axial direction (horizontal direction) and into which the projection portion (45) is inserted; and 
a corner (labelled “c2” in fig. A above) which has a ring shape extending in a circumferential direction and in which an inner peripheral surface of the recess (101) and the mounting surface (“ms”) are connected, 
wherein the inner peripheral surface of the recess faces the outer peripheral surface of the housing body portion (40+42) with a gap (as seen in fig. 1 or fig. A) therebetween in the radial direction, the seal portion (104) is arranged clamped in the corner (labelled “c2” in fig. A above) and the corner portion (labelled “c1” in fig. A above), the mounting surface (“ms” in fig. A above) has mounting surface positioning portions (labelled “r2” in fig. A above) into which the positioning portions (fasteners) are fitted, and the mounting surface positioning portions have a hole shape (cylindrical/circular shape) recessed from the mounting surface toward one axial side (towards the left side in axial direction) or a convex shape projected from the mounting surface toward the other axial side.
In reference to claim 8, Chikaoka discloses the mounting structure of electric pump, wherein an axial length (labelled “a1” in fig. A above; please note “ref” is a reference point from which the length is measured) at which the positioning portions (fasteners) and the mounting surface positioning portions (“r2”) are fitted 
In reference to claim 9, Chikaoka discloses the mounting structure of electric pump, wherein the corner (labelled “c2” in fig. A above) has an inclination surface (labelled “is” in fig. A above) positioned radially inward toward one axial side (towards the axial side in left direction).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chikaoka in view of Hyodo Minoru (US 2014/0054991 – herein after Hyodo).
Chikaoka remains silent on
However, Hyodo teaches a similar electric pump device, comprising: an inverter (27+28) electrically connected to the motor; and an inverter case (26) for housing the inverter, wherein the inverter case is arranged at the other axial side (axial side in right direction) of the housing (10).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide inverter and the inverter case as taught by Hyodo in the electric pump of Chikaoka for the purpose of controlling the operational state or operation of the pump as desired.
Thus, Chikaoka, as modified, teaches the electric pump wherein the positioning portions overlap the inverter case when viewed from the axial direction (when viewed in the horizontal direction from the left in fig. 1 of Chikaoka).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tamura (US 20160215776) and Chikaoka (US 20160076539) teaches a similar electric oil pump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




/CHIRAG JARIWALA/Examiner, Art Unit 3746